1 iCARTER, Judge,
concurring in part and dissenting in part.
I agree with the majority opinion that CLEAN has standing to challenge the modified permit. However, I disagree with the majority opinion that the notice given by Conservation was adequate. Conservation’s own rules and regulations clearly specify the requirements for the public notice and the fact sheet. In the instant case, the public notice and fact sheet were procedurally deficient and in contravention of Conservation’s rules and regulations.
Therefore, rather than rendering judgment, I would reverse the trial court judgment finding that Conservation did not have cause to modify the permit. The matter should then be remanded to Conservation to cure the notice deficiencies and conduct a hearing whereby, after proper notice, members of the public are afforded an opportunity to comment on and/or oppose the modification of the permit.